Bell, Justice.
“No cause shall be carried to the Supreme Court or Court of Appeals upon any bill of exceptions while the same is pending in .the court below,- unless the decision or judgment complained of, if it had been rendered as claimed by the plaintiff in error, would have been a 'finál disposition of the cause, or final as to some material party thereto.” Code of 1933, § 6-701. The bill of exceptions in the present case complains only of an order overruling exceptions of law and of fact to an auditor’s report. The order did not amount to a final judgment, nor would a judgment sustaining such exceptions, as sought by the plaintiff in error, have been a final disposition of the cause. Under repeated decisions, the bill of exceptions is premature, and must be dismissed. Kency v. District Grand Lodge, 148 Ga. 515 (97 S. E. 439); Murphy v. District Grand Lodge, 148 Ga. 648 (97 S. E. 858); Winder Lumber Co. v. Washington Brick Co., 149 Ga. 215 (99 S. E. 863); Huson v. Bank of Covington, 158 Ga. 434 (123 S. E. 742); Lingo v. Rich, 169 Ga. 628 (151 S. E. 387); Harwell v. Cowan, 175 Ga. 33, 36 (165 S. E. 19); Southern Moon Auto Co. v. Moon Motor Car Co., 29 Ga. App. 18 (114 S. E. 68).

Writ of error dismissed.


All the Justices concur.